Kupferman, J. P. (dissenting).
I would affirm the order granting plaintiff’s application for a preliminary injunction. H The plaintiff was incorporated in March, 1980 and began doing business in June, 1980 at 128 East 28th Street in the heart of a wholesale and retail area for Indian and Pakistani goods, selling foods, utensils, tapes and records and serving the metropolitan Indian, Pakistani and Bangladesh communities, the bulk of whom live in Jackson Heights and Elmhurst, Queens. The defendant Manjula Singh was a stockholder, director and officer of the plaintiff. Together with Braj N. Singh, they worked at the store on salary and profit sharing. In 1981, they withdrew from the corporation and commenced operation of a business in Jackson Heights under the name of Little India of Queens, allegedly dealing with the same merchandise. The plaintiff then commenced this action alleging unfair competition and infringement of a trade name and seeks to permanently enjoin the Singhs from using any name which includes the term “Little India”. 11 The defense is that the two stores are geographically distant, that when they left the plaintiff, there were no restrictions on their right to set up an independent business, and that there are other stores which sell the same merchandise. 11 The court at Special Term granted a preliminary injunction under section 368-d of the General Business Law with a demonstrated likelihood of loss of clientele. H The geographical area is not so distant (see Lincoln Rest. Corp. v Wolfies Rest., 291 F2d 302), when one considers the appeal to people of a distinct ethnic community. (See Unfair Competition-Secondary Meaning, Ann., 41 ALR3d 434, 442.) 11 The defendants, having been associated with the plaintiff’s business when they withdrew from Little India Stores, Inc., had an obligation to refrain from soliciting former customers. (See Mohawk Maintenance Co. v *730Kessler, 52 NY2d 276.) The use of this similar name has that effect. (See Matter of Bargain Town, U. S.A. v Bargain-Time Stores, 15 AD2d 784.) The fact that the defendants’ name is modified by “of Queens” does not distinguish the defendants’ business from the plaintiff’s. (See Vantage Careers v Vantage Agency, 79 AD2d 912.) Rather, it gives it the appearance of being a branch. This should bring into play section 368-d of the General Business Law with respect to dilution. Under section 368-d, an injunction may be obtained even in the absence of competition or confusion. (See Allied Maintenance Corp. v Allied Mechanical Trades, 42 NY2d 538, 543.) All that is needed is that the name itself have a distinctive quality. 11 The fact that there are other stores selling similar products does not change the appeal of the name to people of the ethnic background of the Land of the Raj. H As the court at Special Term made clear, if the defendants’ protestations are correct, “any disadvantage caused by a change of name for their store would be minimal.”